Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 1 of 9 PAGEID #: 268




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SHANNON NEALEY,

                        Plaintiff,

-v-                                                              Case No.: 2:18-cv-1759
                                                                 JUDGE SARAH D. MORRISON
                                                                 Magistrate Judge Vascura

HERITAGE OAKS MANAGEMENT
ENTERPRISES USA, LLC, et al.,

                        Defendants.


                                          OPINION AND ORDER

        This matter is before the Court on Defendant Heritage Oaks Management Enterprises USA,

LLC’s (“Heritage Oaks” or “Defendant”) Motion to Compel Arbitration (ECF No. 38). Plaintiff

has responded in opposition (ECF No. 49) and Defendant has replied (ECF No. 57). This Motion

is fully briefed and ripe for review.         For the reasons that follow, Defendant’s Motion is

GRANTED.

                                     I.      BACKGROUND

        Plaintiff Shannon Nealey (“Plaintiff” or “Nealey”) is a former employee of former

Defendant GNC Hilliard, LLC (“GNC”). 1,        2
                                                   Nealey was employed by GNC as a resident aide at

Carriage Court of Hilliard Assisted Living (“Carriage Court”) from December 15, 2015, until her

termination on June 6, 2016. (ECF No. 32, Am. Compl. ¶¶ 28–29). On May 1, 2016, Heritage


        1
            Pursuant to the Plaintiff’s Motion for Joinder of Defendants (ECF No. 21) and Plaintiff’s
Amended Complaint (ECF No. 32), Defendant GNC sold Carriage Court to Heritage Oaks Management
USA, LLC and/or Sentio Healthcare Properties, Inc. on or about April 1, 2016. (ECF No. 21 at 3). Plaintiff
did not experience any interruption in her employment status when control of Carriage Court was
transferred to Heritage Oaks and Sentio. (ECF No. 32, Am. Compl. ¶ 14).
         2
           Plaintiff voluntarily dismissed her claims against GNC on March 16, 2020. (ECF No. 55).
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 2 of 9 PAGEID #: 269




Oaks, as Worksite Employer, and Oasis Outsourcing, as the Professional Employer Organization,

began managing Carriage Court. (ECF No. 38-1, Rountree Aff. ¶ 4). Prior to this transition, Oasis

Outsourcing and Heritage Oaks met with each Carriage Court employee to review the onboarding

process to transfer each employee to the new management. (Id. at ¶ 5). Each employee was

required to complete new hire paperwork and sign an agreement titled “Employee

Acknowledgements.” (Id. at ¶ 7). The Employee Acknowledgements included the following

binding arbitration provision:

       I and Oasis agree that any legal disputes with my Worksite Employer, Oasis, or any
       other party that may have an employment relationship with me arising out of or in
       connection with my employment, application for employment, or separation from
       employment for which I am, was, or would be paid through Oasis will be resolved
       exclusively through binding arbitration by a neutral arbitrator as provided in this
       agreement and, to the extent not inconsistent with this agreement, under the rules
       of a neutral arbitration service. The arbitrator will have the authority to grant the
       same remedies as a federal court (but no more), will apply the Federal Rules of
       Evidence and any applicable statutes of limitation, will render a reasoned, written
       decision based only on the evidence adduced and the law, and can grant attorney
       fees and costs to the prevailing party subject to applicable law.

(ECF No. 38-1, Ex. A-1).

       On March 7, 2016, Nealey executed the Employee Acknowledgements, wherein she agreed

to submit all employment-related disputes to arbitration. (Id.). Plaintiff maintains that she never

signed or executed the Employment Agreement attached to Defendant’s motion. (ECF No. 49,

Pl.’s Resp. at 2). Nealey’s handwriting does not appear on the Employment Agreement. Instead,

the single page contains the typed name “SHANNON NEALEY (e-sign I agree).” (ECF No. 38-

1, Ex. A-1).

       Plaintiff initiated this case on December 20, 2018. (ECF No. 1). On November 1, 2019,

Plaintiff filed a five-count Second Amended Complaint alleging claims of: disability

discrimination, wrongful termination, failure to accommodate, and retaliation against Defendants

                                                2
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 3 of 9 PAGEID #: 270




Heritage Oaks, Sentio Healthcare Properties, Inc, Terri Trip, and former Defendant GNC.

(ECF No. 32, 2d Am. Compl.). Defendant Heritage Oaks moves to compel arbitration.

                                II.     STANDARD OF REVIEW

       Defendant Heritage Oaks moves to compel arbitration and to dismiss all claims against

them. Under the Federal Arbitration Act, 9 U.S.C. §§ 1–16 (“FAA”), a written agreement to

arbitrate disputes arising out of a contract involving interstate commerce “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. If a party who signed an arbitration contract fails or refuses to

arbitrate, the aggrieved party may petition the court for an order directing the parties to proceed in

arbitration in accordance with the terms of the agreement. 9 U.S.C. § 4. The Court must then

“determine whether the parties agreed to arbitrate the dispute at issue.” Ackison Surveying, LLC

v. Focus Fiber Sols., LLC, No. 2:15-CV-2044, 2016 WL 4208145, at *1 (S.D. Ohio Aug. 10, 2016)

(Marbley, J.) (citing Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000)). Any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration. Id.; Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983); see also Nestle Waters

N. A., Inc. v. Bollman, 505 F.3d 498, 503 (6th Cir. 2007) (“[W]e examine arbitration language in

a contract in light of the strong federal policy in favor of arbitration, resolving any doubts as to the

parties’ intentions in favor of arbitration.”). However, “[w]hile ambiguities . . . should be resolved

in favor of arbitration, we do not override the clear intent of the parties, or reach a result

inconsistent with the plain text of the contract, simply because the policy favoring arbitration is

implicated.” EEOC v. Waffle House, Inc., 534 U.S. 279, 294 (2002) (internal citation omitted).

       In evaluating motions to compel arbitration, “courts treat the facts as they would in ruling

on a summary judgment motion, construing all facts and reasonable inferences that can be drawn

                                                   3
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 4 of 9 PAGEID #: 271




therefrom in light most favorable to the non-moving party.” Jones v. U-Haul Co. of Mass. & Ohio

Inc., 16 F. Supp. 3d 922, 930 (S.D. Ohio 2014) (Graham, J.). The Court has four tasks:

        [F]irst, it must determine whether the parties agreed to arbitrate; second, it must
        determine the scope of that agreement; third, if federal statutory claims are asserted,
        it must consider whether Congress intended those claims to be nonarbitrable; and
        fourth, if the court concludes that some, but not all, of the claims in the action are
        subject to arbitration, it must determine whether to stay the remainder of the
        proceedings pending arbitration.

Stout, 228 F.3d at 714.

        The requirements set forth in the FAA were “designed to override judicial reluctance to

enforce arbitration provisions, to relieve court congestion, and to provide parties with a speedier

and less costly alternative to litigation.” Id. “When an agreement to arbitrate encompasses claims

asserted in court, dismissal is appropriate under Fed. Rule Civ. P. 12(b)(1) for lack of subject

matter jurisdiction . . . .” Deck v. Miami Jacobs Bus. College Co., No. 3:12-cv-63, 2013 WL

394875, at *7 (S.D. Ohio Jan. 31, 2013) (Black, J).

                                       III.    DISCUSSION

        Defendant Heritage Oaks argues that Plaintiff must pursue her claims in arbitration because

she signed an agreement on March 7, 2016 titled “Employee Acknowledgements”, which includes

an agreement to arbitrate all claims. In response, Plaintiff argues that she never signed the

Employee Acknowledgements and that, prior to this litigation, she had never seen the document

and, thus, there is no valid arbitration agreement.      Therefore, the Court must first determine

whether the parties have a binding agreement to arbitrate and then, if necessary, determine if this

matter is arbitrable.

A.      Valid Agreement to Arbitrate

        The threshold matter courts must consider is whether there is a valid agreement to arbitrate

between the parties. Masco Corp. v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004).
                                                  4
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 5 of 9 PAGEID #: 272




Plaintiff opposes arbitration of this matter because she claims she “never signed the Employee

Acknowledgement. Her handwriting does not appear on the document at all, and rather, the

document contains an electronic signature.” And she argues that “[t]he electronic markings on the

Employee Acknowledgement were not executed by Nealey.” (ECF No. 49, Pl.’s Resp. at 1).

       Defendant asserts that Plaintiff electronically signed the Employee Acknowledgements on

March 7, 2016, that contains the following binding arbitration agreement:

       I and Oasis agree that any legal disputes with my Worksite Employer, Oasis, or any
       other party that may have an employment relationship with me arising out of or in
       connection with my employment, application for employment, or separation from
       employment for which I am, was, or would be paid through Oasis will be resolved
       exclusively through binding arbitration . . .

(ECF No. 38-1, Ex. A-1).       Defendant submits the Declaration of Misty Rountree, Human

Resources Manager for Heritage Oaks to establish that Plaintiff was required to, and did in fact,

complete all the new employee paperwork, including signing the Employee Acknowledgements.

(ECF No. 57-1, Rountree Decl. ¶ 13). Specifically, “each Carriage Court employee was required

to provide the employee’s Social Security Number, phone number and birth date to proceed to

complete new hire paperwork” and “was required to complete the new hire paperwork online,

including executing an agreement entitled “Employee Acknowledgements.” (Id. ¶¶ 9–10). All of

this was required before any Carriage Court employee would receive a paycheck. (Id.). Plaintiff,

on the other hand, provides only her own self-serving statement to assert that she “never saw the

Employment Acknowledgment” and “never signed the Employee Acknowledgment.”

(ECF No. 49-1, Nealey Aff. ¶¶ 4–5).

       Plaintiff’s self-serving statements in her Affidavit are insufficient to raise a question of

material fact regarding the validity of the arbitration agreement. See Hooks v. Saxon Mortg., Inc.,

No. 1:05-cv-2651, 2006 U.S. Dist. LEXIS 109024, at *20–21 (N.D. Ohio June 20, 2006) (holding

                                                5
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 6 of 9 PAGEID #: 273




that naked assertions and self-serving affidavits are insufficient to raise a genuine issue of fact

regarding the validity of an agreement to arbitrate). Further, electronic signatures are binding

under Ohio law. See Ohio Rev. Code § 1306.06 (“A record or signature may not be denied legal

effect or enforceability solely because it is in electronic form . . . A contract may not be denied

legal effect or enforceability solely because an electronic record was used in its formation.”).

Finally, Nealy’s continued employment with Heritage Oaks evidences her assent to the Arbitration

Agreement. Assent to a contract can be manifested through continued employment. See Dantz v.

Am. Apple Grp., LLC, 123 F. App’x 702, 708 (6th Cir. 2005) (“Mutual assent is manifested by

Dantz’s continued employment after having been told explicitly that the arbitration agreement was

a condition of her employment.”); Porter v. MC Equities, LLC, No. 1:12-cv-1186, 2012 U.S. Dist.

LEXIS 123621, 2012 WL 3778973, at *6 (N.D. Ohio Aug. 30, 2012) (“an employee’s continued

employment with her employer alone is sufficient consideration for an arbitration agreement under

Ohio law”).

       Additionally, the Jones case involved a factually similar matter where a plaintiff claimed

she had no recollection of signing, electronically or otherwise, an arbitration agreement or

employment dispute resolution policy. Jones, 16 F. Supp. 3d at 934. The Jones defendant

provided an affidavit describing the process all employees followed to access and sign the

arbitration agreement, including that employees accessed the company’s electronic human

resources document processing website, entered the employee’s social security number or system

member identification number, and entered a confidential, self-selected password to access the

system. Id. Based on the lack of evidence from the plaintiff and the affidavit submitted by the

defendant, the court found the plaintiff’s electronic signature on the defendant’s arbitration

agreement was authentic, valid, and binding. Id.

                                                6
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 7 of 9 PAGEID #: 274




        Like the plaintiff in Jones, Nealey was required to input her social security number and

additional personal information to confirm her identification and access the arbitration agreement. 3

Jones, 16 F.Supp.3d at 934. As such, the Declaration provides sufficient evidence that Nealey

indeed signed the Arbitration Agreement and the authenticity of her signature.

        In light of the evidence submitted by Defendant and the lack of evidence submitted by

Plaintiff, other than a self-serving affidavit, the Court finds that Plaintiff’s electronic signature on

the Employee Acknowledgements is valid and binding.                 Additionally, by continuing her

employment with Heritage Oaks, Plaintiff’s conduct was sufficient to bind her to the terms of the

Employee Acknowledgements. The Court does not find any need to allow discovery to determine

the authenticity of the Employment Acknowledgement as requested by Plaintiff.

B.      Arbitrability

        Where the parties have executed a contract containing a binding arbitration agreement, as

determined above, there is a presumption that any dispute between them is arbitrable. Moses H.

Cone Mem’l Hosp., 460 U.S. at 24–25. Therefore, an “order to arbitrate the particular grievance

should not be denied unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 650 (1986). “[A]ny doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration.” Mitsubishi Motors Corp. v. Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 626 (1985).




        3
          The Rountree Declaration establishes that Nealey was required to access the onboarding website,
enter a unique Oasis Client ID and Employer PIN number for Carriage Court, and enter the employee’s
Social Security number, phone number, and birth date to access their new hire paperwork. (ECF No. 57-1,
Rountree Decl. ¶¶ 7–9).

                                                   7
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 8 of 9 PAGEID #: 275




       Beyond arguing that she did not sign the Employee Acknowledgements, Plaintiff does not

challenge the actual terms of the arbitration agreement, nor that her claims are subject to

arbitration. Here, the Arbitration Agreement covers “any legal dispute with [Heritage Oaks] . . .

arising out of or in connection with my employment, application for employment, or separation

from employment for which I am, was, or would be paid through Oasis.” (ECF No. 38-1, Ex. A-

1). Based on this language, the Court finds that Plaintiff’s ADA and related state-law claims fall

squarely within the scope of the Arbitration Agreement.

C.     Dismiss or Stay Plaintiff’s Claims

       Having found that all of Plaintiff’s claims in this case must be submitted to arbitration, the

Court must determine whether to dismiss the Second Amended Complaint or stay this matter

pending arbitration. The FAA directs the Court to stay an action pending arbitration. Section 3 of

the FAA expressly provides that, where a valid arbitration agreement requires a dispute to be

submitted to binding arbitration, the district court shall stay the action “until such arbitration has

been had in accordance with the terms of the agreement.” 9 U.S.C. § 3. However, the Court also

has the ability to dismiss a case when all issues raised in the complaint are arbitrable. See, e.g.,

Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709–10 (4th Cir. 2001)

(concluding “dismissal is a proper remedy when all of the issues presented in a lawsuit are

arbitrable”) (citation omitted); Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000); Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“The weight of authority

clearly supports dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration.”); Gassner v. Jay Wolfe Toyota, No. 4:06-CV-1335, 2007 WL 1452240,

at *4 (E.D. Mo. May 15, 2007) (“Where all issues in a case must be submitted to arbitration, it

serves no purpose to retain jurisdiction and stay an action.”). Based on the foregoing caselaw, the

                                                  8
Case: 2:18-cv-01759-SDM-CMV Doc #: 59 Filed: 05/15/20 Page: 9 of 9 PAGEID #: 276




Court concludes that dismissal of the Second Amended Complaint is the appropriate remedy

because all of Plaintiff’s claims are arbitrable. The Court can discern no purpose for retaining

jurisdiction and staying the action.

                                       IV.   CONCLUSION

       Based on the foregoing, Defendant Heritage Oaks’ Motion to Compel Arbitration is

GRANTED.

       Plaintiff’s Motion for Default Judgment (ECF No. 20) and the Report and

Recommendation (ECF No. 51) are DENIED AS MOOT.

       The Clerk shall remove ECF Nos. 20, 38, and 51 from the Court’s pending motions list.

This matter shall be closed.

               IT IS SO ORDERED.


       5/15/2020                                        /s/ Sarah D. Morrison
DATE                                               SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE




                                               9
